DETAILED ACTION/
Disposition of Claims
Claims 1-42 were pending.  Amendments to claims 1, 3, 20, 22, and 39 are acknowledged and entered.  Claims 2, 21, and 40 have been cancelled.  Claims 1, 3-20, 22-39, and 41-42 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0009242A1, Published 01/09/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The authorization from Applicant’s representative regarding email communication is acknowledged.  

Response to Arguments
Applicant's arguments filed 03/04/2021 regarding the previous Office action dated 12/04/2020 have been fully considered.  In light of applicant’s arguments, applicant's amendments, and the filing and acceptance of a terminal disclaimer, all outstanding objections and/or rejections have been withdrawn as noted herein.

Terminal Disclaimer
The terminal disclaimer filed on 03/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,413,604 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Claim Objections
(Objection withdrawn.)  The objection to Claims 1, 20, and 39 is withdrawn in light of the amendments to the claim.
(Objection withdrawn.)  The objection to Claims 2, 3, 21, 22, and 40 is withdrawn in light of the amendments to the claim.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 3-20, 22-39, and 41-42 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The rejection of claims 2, 21, and 40 is withdrawn in light of the cancellation of these claims.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 39 and 41-42 remain rejected as lacking adequate descriptive support for any composition comprising any attenuated rotavirus, norovirus, adenovirus, papillomavirus, or picornavirus in any buffering agent with any amino acid and any low molecular weight saccharide (amino acid:saccharide 
In support of the claimed genus (any composition comprising any attenuated strain of any rotavirus, norovirus, adenovirus, papillomavirus, or picornavirus with any amino acid and any low molecular weight saccharide (such as sucrose or glucose), any buffering agent, and any medium-chain triglyceride (MCT)), the application discloses two formulations of attenuated rotaviruses, IVT-05 and IVT-06 (¶[0041-0044][0056]), and one IVT-06 with 1%, 2%, or 4% arginine (¶[0058]) that comprise a single rotavirus strain (116E, serotype G9P[11]).  It is not clear as to the exact components or concentration of components in each formulation; ¶[0046] notes that IVT-05 includes MEM growth media, sucrose, glycine, and glutamate, while IVT-06 is noted as having arginine instead of glycine and also a small amount of HEPES buffer (¶[0058]).  It appears as though only one composition of MCT oil was tested comprising C8 (caprylic) and C10 (capric) fatty acids (66% of caprylic and 32% of capric; it is unclear what the other 2% is comprised of).  MCT is defined as fatty acids which comprise 6-12 carbon atoms (C6 is capronic acid, C8 caprylic acid, C10 capric acid; and C12 lauric acid.)  It does not appear as though other serotypes of rotavirus were tested, nor does it appear as though multivalent compositions were tested.  No other attenuated viruses were tested.  Thus, the application fails to provide sufficient examples of a sufficient number of species within the claimed genera, as it appears only these two specific compositions, the exact components of which are unknown, and this one specific virus (rotavirus), are capable of meeting the noted structure/function relationship as claimed, namely immunogenic compositions, especially ones with the noted thermal stability, particle size, and glass transition temperatures.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. In other words, there is no evidence that any combination of attenuated viruses listed, any amino acid such as arginine or lysine, any saccharide such as sucrose or glucose, any buffer, and any MCT can still retain the ability to be immunogenic, form the particle sizes claimed, retain the claimed thermostability, and exhibit the claimed glass transition temperature.  Moreover, no correlation has been made to which components in what ranges of concentrations are required in Vaccine. 2011 Nov 28;29(51):9563-72. Epub 2011 Sep 9; CITED IN PREVIOUS ACTION) notes that mineral oil emulsions produced a stronger antibody response than MCT-based emulsions (p. 9571, left col. ¶1) and that MCT could actually inhibit influenza vaccine compositions from producing antibodies in certain formulations (Fig. 6b, “Miglyol”).  Rotavirus is a genus of double-stranded RNA viruses in the family Reoviridae; this virus is non-enveloped and normally infects through the fecal-oral route.  It is not clear that the one example provided for in the specification is indicative of all possible variations and levels of attenuation of any other virus family or species claimed, including viruses with single stranded RNA genomes, or DNA genomes, or viruses with envelopes.  While the rotavirus example may provide support for the genus of “rotaviruses” it does not provide sufficient support for any attenuated norovirus, adenovirus, papillomavirus, or picornavirus.  It is not clear as to the criticality of components with respect to the amino acid and saccharide ratio to achieve the claimed functional components, especially with respect to storage under stressful conditions for 6 months to two years, to be able to formulate the universal particle size, or to exhibit the claimed Tg (glass transition temperature).  It is also unclear as to the exact method of lyophilization to produce the uniform particle size of about 5 um and what effect the type of lyophilization process has on the overall stability of the resulting composition.  As noted by Alkeev et. al. (Alkeev N, et. al. AAPS PharmSciTech. 2015 Dec;16(6):1474-9. Epub 2015 May 29; CITED ART OF RECORD), many aspects of the lyophilization of biological materials such as viruses must be optimized to ensure stability of the biological material, such as primary drying/sublimation, secondary drying to remove residual moisture, influence of temperature and pressure, influence of excipients, buffers, and other components on the stability of the biologics and efficiency of the process.  None of these parameters appear to be specifically claimed, as the process claimed is broadly defined as one where the composition is “lyophilized” to produce particles which are about 5 um or less in size.  It is not clear as to how the glass transition temperature (Tg) will be affected by the range in genera claimed, as the concentration of attenuated virus is to be at 10^5.9 FFU/mL or higher, the concentration and type of buffering agent is not claimed, the concentration and type of MCT is not claimed, and only the ratio of Gene Ther. 2001 Sep;8(17):1281-90; CITED IN PREVIOUS ACTION), all of these factors affect the Tg greatly, as Croyle notes the Tg of a preparation is very concentration-dependent: buffer salts, amino acids, carbohydrates and other components added to a formulation influence Tg, and the concentration of proteins and viruses can change the Tg as viruses may interact with excipients in the frozen state differently than traditional proteins (p. 1285, rt. col. ¶1-2).  As noted by Malenovska (Malenovská H. J Appl Microbiol. 2014 Dec;117(6):1810-9. Epub 2014 Nov 4; CITED IN PREVIOUS ACTION), the Tg and stability of structurally different viruses (e.g. enveloped vs. non-enveloped, DNA genome vs. RNA genome, etc.) during lyophilization and storage is very different, and the suitability of stabilizers varies for each virus (pp. 1810-11, ¶ bridging pages.)  The Tg can therefore vary greatly depending on the specific elements in the composition, which can, in turn, affect the immunogenicity of the composition.  
Thus, in view of the above, there would have been significant uncertainty as to which attenuated viruses in which types of specific non-viral compositions would be able to undergo lyophilization and be able confer the claimed function of being immunogenic and resulting in a long-term thermostable composition with the noted glass transition temperatures.  In view of this uncertainty and the lack of sufficient examples of the broadly claimed genera, the claims are rejected for lack of adequate written description support.
Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive.
Applicant argues five main points, which will be addressed herein.  As to point (i), it is acknowledged that the application has been amended to recite only rotaviruses in independent claims 1 and 20 and “rotavirus, norovirus, adenovirus, papilloma virus, and picornavirus” in independent claim 39.  While the Office acknowledges that the examples provided in the specification are rotaviruses, and are sufficient to provide written description for said genus, they are not sufficient for the other viruses listed for the reasons noted above (See e.g. teachings of Croyle and Malenovska).  Further, while the genus of the virus has been narrowed, it still remains that the criticality of the other components is not noted nor have they been sufficiently narrowed, as it remains that the art shows not only is the method of generating the 
As to item (ii), applicant argues the “components that achieved the recited function are recited in the specification, namely a buffering agent, arginine, and sucrose at a ratio of from about 1:1.1.-2.5”.  However, it is not claimed what buffering agent at what concentration is necessary, and especially in claim 39, arginine and sucrose are not claimed and are recited generically as any amino acid or any low molecular weight saccharide.  With respect to the claims, these arguments are not commensurate in scope with the claimed invention, as the specific buffers used in the specific concentration or range of concentration are not provided.  Again, as noted supra, the art is highly specialized and notes the criticality of these components in the ability to provide the claimed functions, such as immunogenicity, Tg, thermostability, and uniform particle size.  Also, it has been shown in the art that the method of making these compositions also affects the functions claimed.  Again, it remains the position of the Office that these critical components of the mixture have not been provided in the claimed invention and are recited at a high level of generality, and this argument is not persuasive.  
As to item (iii), applicant argues they have recited both the components that result in the recited function.  The Office disagrees for reasons set forth supra.  The level of skill in the art was very high, and one of skill in the art to replicate the claimed invention would not have reasonably been able to do so without the provision of what buffers were used and at what concentration, and what concentration of amino acid (arginine) to saccharide (sucrose) was necessary, not just their ratio to one another.  The concentration of these components is critical to provide the functions claimed, such as thermostability, uniform particle size, and Tg.  Therefore, because these concentrations and identity of specific components (such as buffers) have not been claimed, and it is not clear to one of skill in the art that any “buffer” with any buffering components at any pH could be used in combination with any amount of amino acid and low weight polysaccharide at any concentration (so long as the ratio between the two is maintained) and result in the claimed function.  As shown in the art (See e.g. Alcock R, et. al. Sci Transl Med. 2010 Feb 17;2(19):19ra12.; Lovalenti PM, et. al. Pharm Res. 2016 May;33(5):1144-60. Epub 2016 Jan 27.) and clearly highlighted by Malenovska (See e.g. Table 1), different viruses have different stabilities and properties in different compositions.  Hansen et. al. (Hansen LJJ, et. al. Vaccine. 2015 Oct 13;33(42):5507-5519. Epub 2015 Sep 26.) provides a detailed summary as to lyophilized live-attenuated viruses and notes the large variability (size, shape, and composition) in nature of antigens can make the optimal lyo- and cryoprotectants formulation difficult (p. 5514; left col., ¶2).  Hansen notes the buffer choice when developing a formulation to be freeze-dried is critical, and that pH shifts during the process of lyophilization can greatly affect the stability of the virus (Sect. 3.1).  Hansen specifically notes that: 
“To reduce the negative impact caused by the process, the use of an optimized formulation and process is essential. Optimizing the formulation means finding the best combination of excipients that will have a specific function related either to the process or to the protection of the active component during and after lyophilization.” (Sect. 3, p. 5512)
The clearly highlights that one of skill would expect a composition with a claimed function (e.g. immunogenic, uniform particle size, thermostable, specific Tg, etc.) to only come with a specific type of virus at a specific concentration in the composition with specific buffers at specific concentrations and specific stabilizers at specific concentrations.  The composition has been recited and claimed at such a high level of generality here that one of skill in the art cannot reasonably assume that applicant was in possession of the entire genus as claimed.  Therefore, this argument is not persuasive.  
As to point (iv), the arguments presented are similar, and therefore the Office’s response is similar.  The Office contends the arguments are not commensurate in scope with the claimed invention, that the criticality of components is not claimed or clarified to achieve the desired function, and that due to the level of skill in the art, a skilled artisan would not have reasonably concluded that applicant was in 
As to point (v), normally a product-by-process is not relevant to the claimed invention unless it imparts a structural difference that would distinguish it from other methods.  The art has clearly shown the method of making thermostable and immunogenic viral compositions is critical, and is in itself an ingredient in the recipe as to how to generate the immunogenic attenuated viral composition claimed.  Minimally, the exact recipe as to how to generate the viral composition claimed that is immunogenic and thermostable must be provided.  While it is not absolutely necessary to claim the product as a product-by-process, it would aid in showing the skilled artisan that applicant was indeed in possession of the viral composition with the claimed function.  However, it is maintained that the main issue with the claims is that they fail to provide adequate written descriptive support to show possession of any attenuated rotavirus, norovirus, adenovirus, papillomavirus, or picornavirus in any buffering agent with any amino acid and any low molecular weight saccharide (amino acid:saccharide ratio of about 1:1.1-2.0) and which results in the claimed function of being immunogenic and possessing further functions such as uniform particle size of about 5 uM or less, specific long-term thermostability, and glass transition temperatures of about 70C or higher.  Clearly the art has shown the criticality of each component, and that not only the identity but concentration of each component must be known in order to achieve the claimed functions.  Applicant has not claimed these critical components, and in so doing fails to show in the claims or specification adequate possession of the broad genera claimed.  
For at least these reasons, the rejection has been maintained.
 

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 3 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim withdrawn in light of the amendments to the claims. 


Double Patenting
The text regarding nonstatutory double patenting was provided in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,413,604 B2 is withdrawn in light of the filing of the terminal disclaimer over the ‘604 patent.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648